Title: John Adams to Charles Adams, 31 January 1795
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia January. 31. 1795
          
          If C. as you Say in yours of the 29th. must provide for his Family, I Suppose it will be easy for him to do it: because being not only a Republican but a Democrat by Profession, no doubt he is possessed of the most essential Ingredient in that Character, which is a Love of Poverty and equality. Two Acres of Land is more than an Equality, and as much as Cincinnatus owned, who was an Aristocrat. One Acre then I should Suppose would Satisfy this great and eminent Profesor of deep Democraticallity.
          The Election of Mr King is great Joy, to all the rational Part of the Public here, for he has great Information, Steady Conduct, and powerful Elocution. As it is a great Misfortune to the U. S. that New York by the Intrigues of your Monsicur Citizen Egalité, has been made a southern State, it would be a prosperous Event if your Prediction should be accomplished, and your fellow Citizens should be again restored to a sense of their real Interest and Duty. And for the reasons you assign the Change seems probable enough.
          We are waiting with Impatience for the Mail from New York of this day to bring the Information by the ship Columbia. some flying Letters yesterday announced a Treaty Signed by Mr Jay.
          The happy Event in Col smiths family gives me much Joy— I hope the Increase of his family will teach him Moderation and Frugality.— If he has it in his Power to make a comfortable Provision for his Family he will be unpardonable to waste his means upon hounds and Horses. I dont wish him Cns. love of Poverty, but I wish him some of his Frugality. The Lands he is daily eating, would make handsome Portions for his sons and Daughters Thirty or forty Years hence.
          You do not mention the Receit of Rowans Tryal which I sent you. I hope you will have all the Tryals I have sent you bound up in Volumes. In your Profession they will be valuable.
          I am afraid the Report of a Treaty will detain me here till the fifth of March, which will expose me to an uncomforable Journey in bad roads.— But it is wicked to complain. Let me be content. Your Brothers Arrival and your sisters Happiness are Blessings in my family for which I ought to be very thankful. I am my Dear Charles, with Thanks also for your comfortable Prospects, Affectionately yours
          
            John Adams
          
         